DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application is a continuation of US Application 12/741,251 (filed May 4, 2010, now abandoned), which is a 35 USC 371 National Stage application of international application PCT/US08/82324, filed November 4, 2008, which claims priority under 35 USC 119(e) from US Provisional Application 60/985,668, filed November 6, 2007.

Status of Claims
Claims 1-14 are pending in the instant application and are under consideration herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed January 8, 2021 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and a signed copy of the 1449 form is attached.

Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2007/056546 (“the ‘546 publication") in view of US 2003/0144215 (“the ‘215 publication") and WO 97/49394 (“the ‘394 publication”).  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  The ‘546 publication teaches a linked pro-drug or supramolecular complex containing an angiotensin receptor antagonist and a NEPi to be used for the treatment of hypertension (see Abstract, page 1).  The compounds are linked by non-covalent forces such as hydrogen bonding, van der Waals forces, π- π  stacking or ionic bonding (page 10).  Valsartan is listed among preferred angiotensin receptor antagonists (p. 3), while a preferred NEPi to be used in the complex is the compound of Formula (II) shown below:   
    PNG
    media_image1.png
    244
    299
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    255
    240
    media_image2.png
    Greyscale
 Further embodiments recite a pharmaceutically acceptable salt of each of the two components where the salt is the same for each component and is selected from Na, K or NH4 (page 7).  It is also disclosed that the complex may be solvated, preferably with water, yielding a hydrate (page 21).   Finally, the instantly elected species is taught as the “most preferred example” of the prior art supramolecular complex (see page 22-23).  Pharmaceutical compositions including tablets and capsules are taught at page 29, with “solid dosage formulations” and the typical pharmaceutically acceptable carriers disclosed at page 30 of the reference.  Dosage information is disclosed at page 31, where it is taught that the ARB component is administered in a dosage of from 40 mg/day to about 320 mg/day, and the NEPi component is administered in a dosage of from 40 mg/day to about 320 mg/day.  This encompasses values corresponding to a total dose strength of 80 mg/day to 640 mg/day (i.e. each of the claimed dosage values of 100, 200 and 400 mg are encompassed by the prior art range).  In addition, regarding the required 1:1 ratio of the two components in the unit dosage form, the reference teaches that “preferably, the components are added in an equivalent amount” (page 35).  The reference further discloses that the pharmaceutical compositions can be prepared in a manner which is known in the art and suitable especially for enteral or parenteral application.  The method for using the supramolecular complex noted by administration for the treatment of hypertension (which reads on the claimed cardiovascular condition) is taught throughout the reference, for example at claim 82.
	With regard to formulating the active ingredient, the ‘546 publication teaches that pharmaceutically acceptable additives include diluents, fillers, disintegrants, glidants, lubricants, binders, colorants and combinations thereof.  Cellulose and alkaline earth metal stearates such as Mg stearate and Ca stearate are particularly exemplified, but the reference also teaches that “other non-toxic compatible fillers, binders, disintegrants, buffers, preservatives, antioxidants, lubricants, flavoring agents and the like commonly used in pharmaceutical formulations” may be used (page 30).
Regarding the properties of the solid dosage form recited by the claims (i.e. the dissolution profile of the tablet), it is noted that the publication could teach or suggest the required dosage form without recognizing every physical property of the composition (MPEP 2112.01(II) - "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).  
B)	Ascertaining the differences between the prior art and the claims at issue.
The ‘546 publication does not explicitly teach the exact dissolution properties recited by the instant claims.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  It is routine for a medicinal chemist to select from preferences disclosed in order to optimize the performance of pharmaceutical dosage form.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  Regarding the instantly claimed concentrations and dose strength, it is noted that these ranges and values were well-characterized in the art of angiotensin receptor antagonist/NEPi combinations, particularly Valsartan/NEPi combinations (see ‘215 publication, beginning at paragraph [0011]). This combination is taught to result in more effective anti-hypertensive therapy (paragraph [0043]). The NEP inhibitor is taught explicitly to be the compound 
    PNG
    media_image3.png
    197
    187
    media_image3.png
    Greyscale
 (paragraphs [0034]-[0036]).  Regarding dosages, it is first taught that for oral administration, valsartan ranges from 1-50mg/kg/day and the NEPi above does not exceed 100mg/kg/day (paragraph [0059].  Preferred information for each component of the dosage form is taught at paragraphs [0079]-[0080]:  
    PNG
    media_image4.png
    325
    301
    media_image4.png
    Greyscale
 It is noted that when claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviouness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
MPEP 2144(II) states that the strongest rationale for the combining of references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning…that some advantage or expected beneficial result would have been produced by their combination. See In re Sernaker, 702 F.2d 989, 994-95 217 USPQ 1, 5-6 (Fed. Cir. 1983).  See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1468, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006). (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement is technology-independent and the combination of references results in a product or  process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”).  In the instant case, the combination of references would have been for the purpose of optimizing the prior art composition for treating hypertension using the supramolecular complex of the ‘546 publication.  The dosages of each component of the complex taught to be effective for the same purpose were known in the art at the time of the invention, as evidenced by the ‘215 publication.  The ‘215 publication also provides more detail as to the art-known typical formulations of each component for oral administration.  Accordingly, the skilled artisan seeking to optimize the dosage of the supramolecular complex of the ‘546 publication would have looked to the teachings of the ‘215 publication as a starting point for optimization of the appropriate dosages and dosage forms of this known combination.  
Further, with regard to the particular dissolution profile required by the claims, this profile is necessarily determined by the selection of additives in the tablets and their relative amounts.  As an example, the ‘215 publication teaches Formulation Example 1 as a roller compacted tablet comprising 48% by weight of active ingredient, 32% microcrystalline cellulose, 12% crospovidone,  2.7% Mg stearate, 0.9% anhydrous colloidal silica and purified water.  Both the ‘546 and ‘215 publications acknowledge that other known conventional additives may also be present in the solid dosage forms.
To this end, it is noted that the ‘394 publication, which also teaches solid oral dosage forms of valsartan combinations recognizes that (consistent with the teachings of the ‘215 and ‘594 publications) conventional additives include disintegrants, binders, lubricants, glidants, stabilising agents, fillers or diluents, surfactants and the like (page 4).  The following additives are explicitly exemplified: Disintegrants including crosslinking PVP (crospovidone), where crospovidone is indicated as “most preferable” (page 4); binders including microcrystalline cellulose and hydroxypropylmethyl cellulose; gliders including "in particular” colloidal silica and talc; fillers or diluents including talc; and lubricants including Mg, Al or Ca stearate and talc (page 5).  The ‘394 publication provides that the additives can be selected in a routine manner by the skilled artisan seeking to modify the particularly desired properties as is conventional in the art (page 5).  Particular amounts, by weight, of each type of additive are also exemplified by the ‘394 publication at page 5 (last paragraph).  As it relates to the particular dissolution profile recited, the ‘394 publication describes how the relative amounts of each additive may be modified by no more than routine experimentation in order to provide a solid oral dosage form displaying the desired properties: “Thus, where accelerated release is desired, e.g. about 90% release within a ten minute, more particularly a five minute period, a disintegrant such as crosslinked polyvinyl pyrrolidone” or other reactive additives may be utilized (page 6).  The precise additives recited by the instant claims are also indicated as being preferred for the solid dosage forms comprising valsartan in the ‘394 publication (page 7, second and third paragraphs).
Accordingly, the instantly claimed invention represents a selection of the most preferred embodiments and examples from the prior art documents noted above, for use in the treatment of the same diseases and conditions described in each prior art document.  The relevant art describes in explicit detail how the particular additives may be selected and varied in weight percentage in order to achieve the desired dissolution profile by no more than routine experimentation.  Since all the required elements necessary to arrive at the instantly claimed dosage form was in the possession of the skilled artisan at the time of the invention, and nothing more than routine experimentation/optimization would have been required to arrive at the instantly claimed dosage form, the instantly claimed invention is found to be prima facie obvious.




Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday 8:00-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699